DETAILED ACTION
	This Office Action is in response to the amendment filed in the Request for Continued Examination on May 3, 2022. Claims 1 - 33 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.

Response to Amendment
The amendment filed in the Request for Continued Examination on May 3, 2022 has been entered and considered by the examiner. Based on the review and consideration of the non-patentable literature filed in the Information Disclosure Statement on May 3, 2022, the claims remain allowable.

Allowable Subject Matter
Claims 1 - 33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 33: The prior art of Choi et al (”Development of Limit Load Solutions for Corroded Gas Pipelines”) discloses corrosion defects machined in a portion of a pipe for testing, and a finite element mesh of the test pipe with the defect created for simulation, Wilkowski et al. (“Development Towards a Novel Approach for Assessment of Corroded Pipe”) discloses creating a 3D finite element mesh of a corroded-pipe surface, Teran et al. (“Failure Pressure Estimations for Pipes with Combined Corrosion Defects on the External Surface: A Comparative Study”) discloses mechanical behavior of pipelines with corrosion defects shown in a finite element model, Smith et al. (U.S. Patent 6,000,277) discloses a model used to predict rupture conditions for pipes that are buried and corroded with failure pressure, and Xu et al. (“A Direct Assessment of Failure Pressure of High-Strength Steel Pipelines with Considerations of the Synergism of Corrosion Defects, Internal Pressure and Soil Strain”) adds additional teaching of a finite element model to assess corrosion defects in the form of modeling of a pipe with corrosion, and obtaining failure pressure and calculating a relative error based on failure pressure of an industry model and failure pressure by the model in the teaching.
While the prior art of record discloses obtaining failure pressure and other prior art discloses multiple pipelines, the prior art does not appear to disclose reducing the failure pressure and a plurality of potential failure paths based on the structural degradation, and thus, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A computer implemented method and for claim 33: A non-transitory computer readable medium for estimating a failure pressure of a pipeline subject to structural degradation, comprising:
“generating, based on the input data set, a plurality of potential failure paths due to the structural degradation of the pipeline, each path defining a different set of structural defects that interact with one another to reduce the failure pressure, each path sequentially connecting a series of potential points, and
for each path of the plurality of paths, generate a corresponding failure pressure based at least on a simulated pipeline failure occurring due to the corresponding set of structural defects interacting with one another”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record

Claim 21: The prior art of Choi et al (”Development of Limit Load Solutions for Corroded Gas Pipelines”) discloses corrosion defects machined in a portion of a pipe for testing, and a finite element mesh of the test pipe with the defect created for simulation, Wilkowski et al. (“Development Towards a Novel Approach for Assessment of Corroded Pipe”) discloses creating a 3D finite element mesh of a corroded-pipe surface, Teran et al. (“Failure Pressure Estimations for Pipes with Combined Corrosion Defects on the External Surface: A Comparative Study”) discloses mechanical behavior of pipelines with corrosion defects shown in a finite element model, Smith et al. (U.S. Patent 6,000,277) discloses a model used to predict rupture conditions for pipes that are buried and corroded with failure pressure, and Xu et al. (“A Direct Assessment of Failure Pressure of High-Strength Steel Pipelines with Considerations of the Synergism of Corrosion Defects, Internal Pressure and Soil Strain”) adds additional teaching of a finite element model to assess corrosion defects in the form of modeling of a pipe with corrosion, and obtaining failure pressure and calculating a relative error based on failure pressure of an industry model and failure pressure by the model in the teaching.
While the prior art of record discloses obtaining failure pressure and other prior art discloses multiple pipelines, the prior art does not appear to disclose reducing the failure pressure and a plurality of potential failure paths based on the structural degradation, and thus, none of the references taken either alone or in combination with the prior art of record discloses for claim 21: A system for estimating a failure pressure of a pipeline subject to structural degradation, comprising:
“a processor configured to generate, based on the input data set, a plurality of potential failure paths due to the structural degradation of the pipeline, each path defining a different set of structural defects based on the corrosion features that interact with one another to reduce the failure pressure, each path sequentially connecting a series of potential points, and
the processor configured to, for each path of the plurality of paths, generate a corresponding failure pressure based at least on a simulated pipeline failure occurring due to the corresponding set of structural defects interacting with one another”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
May 17, 2022